DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 8 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors (i.e. articulating how the summarization of unity is incorrect other than to make a blanket statement) in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 44 is objected to because of the following informalities:  line 2, it appears the comma should be removed from “seeding unit, and the press wheel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-6, 10-11, 15, 18, 20, 23, 28-31, 41-42, 44, 48, 82-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

Claim 1, in lines 2-3, sets forth a frame second section comprising a cutting unit and a seeding unit. However, claim 1, goes on to set forth wherein the seeding unit seed boot mounting bar is attached to the first section of the frame (lines 8-9) which is consistent with the disclosure. It is therefore unclear how the frame second section comprises… the seeding unit if there is no disclosed or claimed connection of the seeding unit to the second section. The claim is therefore indefinite.

Claim 4 recites the limitation "the location of the frame of the seeding apparatus" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the first seed boot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the second seed boot of the first seeding unit" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the inner side surface of the second cutting disc" in the final two lines.  There is insufficient antecedent basis for this limitation in the claim.

Claim 83 recites the limitation "the particular angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 54-55, 85-90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

Claim 54, in lines 3, sets forth a frame second section adapted to receive the cutting and seeding assembly (aka the cutting unit/disc and the seeding unit/boot/mounting). However, claim 54, goes on to set forth wherein the seed boot mounting bar is attached to the first section of the frame (in the final two lines) which is consistent with the disclosure. It is therefore unclear how the frame second section receives… the seeding unit/boot/mounting if there is no disclosed or claimed connection of the seeding unit to the second section and instead the seeding unit is disclosed and also claimed as being attached to the first section. The claim is therefore indefinite.

Claim  55 recites the limitation "the front section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 84 recites the limitation "the inner side surface of the second cutting disc" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 10-11, 15, 18, 20, 23, 28, 30-31, 42, 44, 48, 54-55, 64, 82, 84, 86, 88-89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfitzner US 2015/0319915 A1.

Independent Claim 1: As best understood in light of the 35 USC 112(b) rejections above, Pfitzner discloses a seeding apparatus (Figs. 22-27) comprising a frame (521, 592) having a first section (521) adapted to be attached to a toolbar for towing by a vehicle, and a second section (592) comprising a cutting unit (590) and a seeding unit (530), 
the cutting unit comprising at least one cutting disc (590) and the seeding unit comprising at least one seed boot (530) and at least one seed boot mounting (541), 

wherein the bar comprises a proximal end (the forward end) attached to the first section of the frame of the seeding apparatus, and a distal end (the rear end) for attachment of the seed boot, as per claim 1.  
  
Dependent Claims 4-5, 10-11, 15, 18, 20, 23, 28, 30-31, 42, 44, 48, 82, 84: Pfitzner further discloses wherein the seeding apparatus comprises a pivot joint (at 524, 525) for pivotally attaching the proximal end (forward end) of the bar (541) to the location of the frame (521) of the seeding apparatus, as per claim 4;  
wherein the pivot joint (524, 525) is biased (via 548) in such a manner that the first seed boot (530) is maintained adjacent the side surface of the cutting disc (590) unless a force (say, an upward force) is applied to the first seed boot to separate the first seed boot from the side surface of the disc, as per claim 5;
wherein the bar (541) is adapted to allow selective displacement (against spring 548) of the seed boot (530) between a location separated from the cutting disc (590) and a location adjacent the cutting disc, as per claim 10;
wherein the distal end (rear end) of the bar (541) comprises a scraper (600) for attachment of the seed boot (530) to the bar, the seed boot comprising a seed tube (560, 570, 580) for delivery of the seed, wherein the seed tube is attached to the scraper, as per claim 11;
wherein the scraper (600) is attached to the distal end (rear end) of the bar (541) in such a manner that a portion of the scraper abuts the side surface of the cutting disc for scraping of the side surface during rotation of the cutting disc (para. [0135]), as per claim 15;  

wherein the cutting disc (590) is running at a particular angle to the direction of travel (seen in Figs. 25-26), the particular angle comprising values of within a range of between 5 and 9 degrees (seen in Figs. 25-26), as per claim 20;
wherein the seeding apparatus comprises two cutting units and two seeding units (of two of the plurality of seeding apparatus described in para. [0125], lns. 5-8); in particular, there are a first cutting unit (590 of a first of the plurality of seeding apparatuses) and a first seeding unit (530, 541 of the first seeding apparatus), and a second cutting unit (590 of a second of the plurality of seeding apparatuses) and a second seeding unit (530, 541 of the second seeding apparatuses), the first cutting unit comprises a first cutting disc (590) and the first seeding unit comprising a first seed -3-Response to Restriction Requirement of November 23, 2020U.S. Patent Application No. 15/998,724Atty. Docket No. 0182.0023-USboot (530) and a first seed boot mounting (541) wherein the first seed boot of the first seeding unit is located adjacent the outer side surface of the first cutting disc (seen in Figs. 22-27), and the second cutting unit comprises a second cutting disc (590) and the second seeding unit comprising a second seed boot (530) and a second seed boot mounting (541) wherein the second seed boot of the first seeding unit is located adjacent the inner side surface of the second cutting disc (Figs. 22-27), as per claim 23;
wherein the first cutting unit (590 of the first seeding apparatus) and first seeding unit (530, 541 of the first seeding unit), and the second cutting unit (590 of the second seeding apparatus) and second seeding unit (530, 541 of the second seeding apparatus) are located side by side (para. [0125], lns. 5-8), as per claim 28;

wherein the second seed boot mounting (541 of the second seeding apparatus) comprises another bar (also 541) comprising a proximal end (the forward end) attached to a second location of the frame (521, attached via the toolbar) of the seeding apparatus and a distal end (rear end) for attachment of the second seed boot (530 of the second seeding apparatus), as per claim 31;
  	wherein the seeding apparatus further comprises a press wheel assembly (540) attached to the rear section of the seeding apparatus, wherein the rear section of the seeding apparatus is adapted to attach-4-Response to Restriction Requirement of November 23, 2020 U.S. Patent Application No. 15/998,724Atty. Docket No. 0182.0023-USthe press wheel assembly in such a manner that the height of the press wheel assembly with respect to the height of the disc may be varied (telescopically, at 545, 546), as per claim 42;
wherein the cutting unit (590) and the seeding unit (530), and the press wheel assembly (540) are arranged in a tandem arrangement (as seen in Figs. 22-27), as per claim 44;  
wherein the seeding apparatus comprises a height adjustment mechanism (545, 546) for selectively varying the height of the press wheel assembly (540), as per claim 48;
wherein the proximal end (the forward end) of the bar (541) is pivotally attached (at 524, 525) to the frame (521, 592) of the seeding apparatus to allow selective displacement of the seed boot (530) between a location separated (when pushed upwardly against spring 548) from the cutting disc (590) and a location adjacent the cutting disc, as per claim 82;
wherein the second seed boot (530 of the second seeding apparatus) of the second seeding unit is located adjacent the inner side surface of the second cutting disc (590 of the second seeding apparatus, seen in Figs. 22-27), as per claim 84.

Independent Claim 54: Pfitzner discloses a cutting and seeding assembly (Figs. 22-27) for mounting on a seeding apparatus comprising a frame (521, 592) having a first section (521) adapted to be attached to a toolbar for towing by a vehicle, and a second section (592) adapted to receive the cutting and seeding assembly, the cutting and seeding assembly comprising a cutting unit (590) and a seeding unit (530, 541), 
the cutting unit comprising a cutting disc (590) adapted to be rotatably attached to the frame of the seeding apparatus and the seeding unit comprising a seed boot (530) and a seed boot mounting (541), 
the seed boot mounting comprising a bar (541) configured to locate the seed boot adjacent a side surface of the cutting disc, 
wherein the bar comprises a proximal end (the forward end) being adapted to be attached to the first section of the frame of the seeding apparatus, and a distal end (the rear end) for attachment of the seed boot, as per claim 54.  

Dependent Claims 55, 64, 86, 88-89: Pfitzner further discloses wherein the proximal end (forward end) of the bar (541) is adapted to be pivotally attached via a pivot joint (524, 525) to the front section (521) of the frame (521, 592) of the seeding apparatus to allow selective -5-Response to Restriction Requirement of November 23, 2020U.S. Patent Application No. 15/998,724Atty. Docket No. 0182.0023-USdisplacement of the seed boot (530) between a location separated (say by upward force against spring 548) from the cutting disc (590) and a location adjacent the cutting disc, as per claim 55; 
wherein the bar (541) is adapted to allow selective displacement of the seed boot (530) between a location separated (say by an upward force against spring 548) from the cutting disc (590) and a location adjacent the cutting disc, as per claim 64; 

wherein the seed boot (530) comprises a rearward sloping leading edge (the front edge seen in Fig. 24) and/or wing member (554) attached to a lower end of the seed boot and extending perpendicularly thereto, as per claim 88; 
wherein the cutting disc (590) is running at a particular angle (seen in Figs. 25-26) to the direction of travel, the particular angle comprising values of within a range of between 5 and 9 degrees (seen in Figs. 25-26), as per claim 89.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 29, 83, 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfitzner.

Dependent Claim 29: The device is disclosed as applied above. However, Pfitzner fails to disclose wherein the spacing between cutting discs is between 180 mm to 310 mm, as per claim 29.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to space the discs between 180-310 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

	
Dependent Claims 83, 90: The device is disclosed as applied above. However, Pfitzner fails to specifically disclose wherein the particular angle is seven degrees, as per claims 83 and 90.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a particular angle of 7 degrees for the cutting disc since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

	






Claims 41, 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfitzner in view of Gentilhomme US 2002/0038620 A1.

Dependent Claims 41, 87: The device is disclosed as applied to Pfitzner as applied above. However, Pfitzner fails to disclose wherein at least one cutting disc comprises a rippled cutting disc, as per claim 41, 87.
	Gentilhomme discloses a cutting disc (1) that is rippled, as per claims 41 and 87.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Gentilhomme’s ripples on the cutting disc of Pfitzner in order to provide good penetration and good crumbling over a relatively great width.

Allowable Subject Matter
Claims 6 and 87 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 20, 2021